Title: 28th.
From: Adams, John Quincy
To: 


       Mr. Williams, this day, gave us, the first Lecture, upon Experimental Philosophy. It was upon the Properties of Matter, as Extension, Divisibility, Solidity, Mobility, figure, and Vis Inertiae. After the Lecture was over, he told us, the Regulations, which were, that the Door should be lock’d at the beginning of the Lectures; that there should be no whispering, nor spitting on the floor, and some others. After prayers Bancroft, one, of the Sophimore Class read the Customs to the freshmen, one of whom (McNeal) stood with his hat on, all the Time. He, with three others, were immediately (hoisted,) (as the term is,) before a tutor, and punished. There was immediately after, a Class meeting of the Freshmen; who it is said determined they would hoist any scholar of the other Classes, who should be seen with his Hat on, in the yard, when any of the Government are there. After the meeting, several of the Class went and had a high go. In Consequence of which the Librarian, had a number of squares of glass broke, in his windows. Drunkenness is the mother of every Vice.
      